Citation Nr: 1036037	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  05-00 396A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
fractured left malleolus. 

2.  Entitlement to special monthly compensation for loss of use 
of the left foot.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to December 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDING OF FACT

In August 2010, prior to the promulgation of a decision in the 
appeal, the Board received a written request from the Veteran, 
through his authorized representative, to withdraw the appeal in 
its entirety.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his 
authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before 
the Board promulgates a decision, an appellant, or an appellant's 
authorized representative, may withdraw a substantive appeal as 
to any or all issues either on the record at a hearing or in 
writing.  38 C.F.R. § 20.204.  

Here, the Board  received a written statement from the Veteran's 
authorized representative in August 2010, which requested to 
withdraw the appeal  in its entirety in accordance with 38 C.F.R. 
§ 20.204(a) and (b).  As such, there remain no allegations of 
error of fact or law for appellate consideration.  Therefore, the 
Board has no jurisdiction to review this appeal, and the appeal 
is dismissed without prejudice.  See 38 C.F.R. § 20.202.


ORDER

The appeal is dismissed.




		
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


